El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Felipe Castro Betancourt instó demanda de daños y per-juicios contra Payeo Inc. y The Great American Indemnity Company. Alegó que allá para el 28 de enero de 1950 la demandada Payco Inc. le vendió por mediación de su em-pleado Félix Rodríguez un mantecado de coco como propio para el consumo humano y que a consecuencia de haberlo comido sufrió una fuerte intoxicación que le produjo náu-seas, vómitos profusos, diarreas agudas y grandes dolores corporales y mentales, todo lo cual le obligó a hospitalizarse y a recibir atención médica. A la Great American Indemnity Company la hizo parte como aseguradora de Payco Inc.(1)
Ambas demandadas negaron los hechos esenciales de la demanda, y como defensas especiales Payco Inc. sostuvo que en la confección y elaboración de los mantecados que expende para consumo público ejerce igual o idéntico grado de cui-dado que el ejercido por las demás personas que se dedican al mismo negocio y que asumiendo que los hechos alegados en la demanda fueran ciertos, el demandante compró el pro-ducto por ella elaborado cuando el mismo había salido de su control y supervisión inmediatos, así como que la demanda no aduce hechos constitutivos de una causa de acción. Fué el pleito a juicio, las partes adujeron prueba y el tribunal a quo dictó sentencia declarando con lugar la demanda y con-denando a las demandadas a pagar al demandante, solidaria-mente, la suma de $300 por concepto de daños y perjuicios, *66intéreses legales desde la fecha de la radicación de la de-manda hasta su completo pago, más las costas y $150 para honorarios de abogado. Se fundó la sentencia en una opinión que contiene las siguientes conclusiones de hechos:
“Que la corporación Payco Incorporated se dedica a la venta de mantecado para el consumo humano y ... en la explotación de ese negocio utiliza vendedores ambulantes, a quienes les pro-porciona carritos para la venta del referido producto.
“Que uno de sus vendedores ambulantes era Félix Rodrí-guez, a quien entregaba todas las mañanas, además del carrito, cierta cantidad de mantecado para la venta, y que Félix Rodrí-guez por la tarde devolvía el mantecado que no vendía y cobraba por su trabajo centavo y medio por cada paquete de mantecado que vendía a razón de cinco centavos el paquete.
“Que el día 27 de enero de 1950 Félix Rodríguez salió como de costumbre con el carrito que le proporcionó la demandada Payco Incorporated y fué a la escuela de la Porto Rico Commercial Institute, Inc., sita en la Avenida Luis Muñoz Marín, Río Piedras, y como a las 3:00 de la tarde vendió allí mante-cado de coco al demandante, así como también a otros estudian-tes de la referida escuela.
“Que el demandante Felipe Castro Betancourt aquella misma noche se sintió enfermo y lo trasladaron al Hospital San Patri-cio, sufriendo de náuseas, vómitos, dolores estomacales, retor-tijones, diarrea, fiebre, pérdida abundante de flúidos y pérdida del conocimiento.
“Que el demandante . . . padecía de una gastroenteritis aguda y severa, y el Dr. José M. Torres le prestó sus servicios médicos, teniendo que permanecer en dicho hospital por razón de la referida enfermedad desde su ingreso en la noche del 27 al 28 de enero de 1950, . . . hasta febrero 3 de 1950 que fué dado de alta.
“Que la gastroenteritis aguda y severa que padeciera el de-mandante se debió, de acuerdo con el testimonio del Dr. José M. Torres, ... al mantecado de coco que comió que le fuera ven-dido por el vendedor ambulante Félix Rodríguez.
“Que el demandante ... ni ese día ni el día antes comió otros alimentos fuera del mantecado vendido por Félix Rodrí-guez que los que comiera corrientemente con sus familiares, ninguno de los cuales sufrió intoxicación alguna.
*67“Que la causa de la intoxicación del demandante . : . fué el mantecado que le vendió Félix Rodríguez.
“Que la corporación demandada Payco Incorporated estaba asegurada contra este riesgo por la corporación aseguradora The Great American & Indemnity Co.”
Diez son los errores señalados por las demandadas en apelación. Éstos son que el tribunal inferior erró al decla-rar: (1) sin lugar su moción de nonsuit; (2) con lugar la demanda; (3) que las relaciones que mediaban entre el ven-dedor ambulante Félix Rodríguez y la codemandada Payco Inc. eran las de patrono y empleado; (4) que el artículo 1374 del Código Civil, ed. 1930, es de aplicación a la controversia planteada; (5) que la prueba del cuidado y la pericia en la preparación del mantecado vendido por la codemandada Payco Inc. era impertinente, que no era necesario el análisis químico de los vómitos del demandante y del artículo vendido y que basta la convicción moral del tribunal de que el man-tecado estaba descompuesto para declarar con lugar la de-manda; (6) que el mantecado estaba descompuesto; (7) que la intoxicación sufrida por el demandante fué debida al man-tecado que le vendió Félix Rodríguez; (8) que en Puerto Rico se aplica, en lo concerniente a la venta de productos alimen-ticios, la doctrina conocida en algunos Estados de la Nación ■como la de “implied warranty”; (9) que bajo la anterior ■doctrina el demandante probó una acción de daños y per-juicios; y (10) al condenarles a pagar la suma de $150 para (honorarios de abogado, a pesar de no haber sido ellos teme-rarios, y que dicha cuantía de honorarios es excesiva.
 Una moción de nonsuit no es otra cosa que una excepción previa a la prueba y admite la veracidad de cuanto en ésta es pertinente. Basta, además, que haya una scintilla de evidencia en la prueba ofrecida por la parte demandante para que tal moción sea declarada sin lugar. José Málgor & Cía. v. B. Silva Sucrs., 70 D.P.R. 803. Es incuestionable ■que esa scintilla de evidencia existía en este caso.
 Por otra parte, si bien de acuerdo con la núm. *6841(6) de las Reglas de Enjuiciamiento Civil “Después que el demandante haya terminado la presentación de su eviden-cia, el demandado, sin renunciar al derecho de ofrecer evi-dencia en el caso de que la moción no sea concedida, podrá solicitar la desestimación fundado en que los hechos y la ley no demuestran que el demandante tenga derecho a un reme-dio,” esa Regla no tiene el efecto que aparentemente le dimos en el caso de Torres v. Marcano, 68 D.P.R. 880. Al discutir en él la moción de nonsuit presentada por el demandado, ana-lizamos tanto la prueba ofrecida por el demandante como la aducida por aquél y resolvimos que la corte inferior no erró al declararla sin lugar. A la página 882 de dicho tomo cita-mos, además, la parte de la Regla 41(6) que ha sido copiada más arriba. Da la impresión ese caso de que un demandado puede insistir en apelación en su moción de nonsuit, no obs-tante haber ofrecido prueba en apoyo de su caso al serle declarada sin lugar su moción. Tal impresión es errónea. La Regla meramente dice que al terminarse la presentación de la prueba del demandante el demandado puede presentar una moción de nonsuit, sin que con ello renuncie su derecho a ofrecer evidencia. No dice la Regla, sin embargo, que si al ser declarada sin lugar la moción de nonsuit el demandado ofrece prueba en apoyo de su defensa, no renuncia con ello a su moción. Interpretando esa Regla en 5 Moore’s Federal Practice, 2da. ed., se dice a la pág. 1041 que: “Si la moción (de nonsuit) es declarada sin lugar, el demandado puede proceder a ofrecer prueba. Si así lo hace renuncia a cual-quier derecho a objetar más tarde que su moción fue erróneamente desestimada,” (bastardillas nuestras) citando varios casos de tribunales federales y estatales. Considera-mos que ésa es la interpretación correcta a ser dada a la parte copiada de la citada Regla y que al ofrecer su prueba, las demandadas renunciaron a su moción de nonsuit, (2)
*69Surge de la prueba aducida que a Félix Rodríguez, al igual que a otros vendedores ambulantes, la demandada Payco Inc. entregaba diariamente cierta cantidad de los pro-ductos que fabricaba, proporcionándole para la venta de tales productos, gratuitamente, un carrito propiedad de ella que en sus costados llevaba el nombre de ésta; que él no pagaba por tales productos al momento en que los mismos le eran entregados cada mañana, sino que al regresar por las tar-des entregaba el dinero correspondiente a los sorbetes ven-didos y de ese dinero percibía un tanto por ciento; y que la Payco Inc. aceptaba la devolución de todos aquellos productos que le había entregado y él no había podido vender. La relación existente entre la Payco Inc. y Rodríguez era una de patrono y empleado. Así fué resuelto por este Tribunal en Atiles, Admor. v. Comisión Industrial, 68 D.P.R. 115. Cf. Morales v. Otero, 53 D.P.R. 569; Lotti v. The Charles McCormick Lumber Co., 51 D.P.R. 334; Fuentes v. Canetty, 39 D.P.R. 173. En el primero de esos casos — Atiles v. Comi-sión — las relaciones de la aquí demandada Payco Inc. y la del vendedor de sus productos eran idénticas a las existentes entre ella y el vendedor ambulante Félix Rodríguez. Nos ratificamos ahora en ese criterio.
Los artículos 1373, 1374 y 1375 de nuestro Código Civil, ed. 1930, textualmente copiados rezan así:
“Artículo 1373. — El vendedor estará obligado al sanea-miento por los defectos ocultos que tuviere la cosa vendida, si la hacen impropia para el uso a que se la destina, o si dismi-nuyen de tal modo este uso que de haberlos conocido el com-prador, no la habría adquirido, o habría dado menos precio por ella; pero no será responsable de los defectos manifiestos o que estuvieren a la vista ni tampoco de los que no lo estén, si el comprador es un perito que por razón de su oficio o profesión, debía fácilmente conocerlos.
“Artículo 1374. — El vendedor responde al comprador del saneamiento por los vicios o defectos ocultos en la cosa ven-dida aunque los ignorase.
*70“Esta disposición no regirá cuando se haya estipulado lo contrario, y el vendedor ignorara los vicios o defectos ocultos de lo vendido.
“Artículo 1375. — En los casos de los dos artículos anterio-res, el comprador podrá optar entre desistir del contrato, abo-nándosele’ los gastos que pagó, o rebajar una cantidad propor-cional del precio, a juicio de peritos.
“Si el vendedor conocía los vicios o defectos ocultos de la cosa vendida y no los manifestó al comprador, tendrá éste la misma opción y además se le indemnizará de los daños y per-juicios, si optare por la rescisión.”
“ ‘Sanear’, según el eminente tratadista Sánchez Román, “equivale a dar cosa sana; es decir, a vender cosa respecto de la cual nadie pueda invocar y obtener el reconocimiento judicial de un derecho superior ni contrario a la integridad del trasmitido por el vendedor al comprador, en términos de que sea una realidad definitiva e irrevocable el cumplimiento de los fines de esencia en el contrato de compraventa, la tras-misión del dominio en la cosa vendida, del vendedor al com-prador; así como que la cosa vendida no esté sujeta a otras cargas o gravámenes que los que hayan sido declarados al celebrarse la venta, y en los propios términos en que fuera aceptada por el comprador.” (Bastardillas nuestras.) 4 Sánchez Román, Derecho Civil, pág. 569. Vicios o defectos redhibitorios “son aquéllos que pueden dar lugar a la redhi-bición.” 10 Manresa, Código Civil Español, pág. 249, ed. 1950.
Al discutir los artículos 1484, 1485 y 1486 del Código Civil Español, que equivalen a los artículos 1378, 1374 y 1375 del nuestro arriba copiados, el ilustre tratadista Man-resa, en el tomo y páginas dichos de su citada obra manifiesta que:
“La doctrina de los vicios redhibitorios se aplicó en un prin-cipio en Roma solamente a las ventas de animales; pero des-pués, en el proceso evolutivo de aquel derecho y por razón de analogía, se generalizó dicha doctrina incluso a las ventas de los inmuebles; ..... Tiene por objeto la acción redhibito-ria obtener la rescisión del contrato de compra y venta en *71virtud de la existencia en la cosa de los defectos de que seguí-' damente hablaremos, o empleando las palabras del Código, llegar al desistimiento del contrato; y tiende la acción quanti minoris o estimatoria a procurar la devolución de parte del precio entregado por el comprador, en virtud también de esos mismos defectos.”
La aquí ejercitada no es, sin embargo, una acción redhibito-ria ni estimatoria, sino una en que se reclama indemniza-ción en dinero por los daños y perjuicios sufridos por el demandante a consecuencia del mantecado que comió.
Si la acción del demandante tuviera que ceñirse estricta-mente a lo dispuesto por los artículos 1373 y 1374 es natural que la concesión de daños y perjuicios no procedería, puesto que en armonía con lo dispuesto por el 1375, supra, en los casos de los dos artículos que le preceden, el único remedio del comprador es optar entre desistir del contrato, abonán-dosele los gastos que pagó, o rebajar una cantidad propor-cional del precio. No ha sido ése, repetimos, el propósito de esta acción, sino el ya indicado en el párrafo anterior. Por otra parte, si la acción tuviera que ajustarse a lo pre-ceptuado por el artículo 1375, tampoco podría prosperar, ya que para tener derecho a ser indemnizado en daños y per-juicios el demandante tendría que alegar y probar que optó por la rescisión del contrato. Como de acuerdo con el ar-tículo 1247 del Código Civil “la rescisión obliga a la devo-lución de las cosas que fueron objeto del contrato con sus frutos y del precio con sus intereses” y “sólo podrá llevarse a efecto cuando el que la haya pretendido pueda devolver aquello a que por su parte estuviese obligado,” para poder acogerse a lo dispuesto por el artículo 1375 el demandante tendría que alegar y probar no sólo que ha sufrido daños, sino también que está dispuesto a devolver, y en condiciones de devolver, la cosa que sirvió de objeto al contrato. En casos como el presente en que el objeto del contrato es un alimento que ha sido comido por el comprador, la devolución del mismo resulta físicamente imposible. Por tanto, el artículo 1375 *72tampoco es de aplicación. Cf. Manresa, op. cit., vol. 10, pág. 251 y vol. 8, pág. 142.
La Ley núm. 72 de 26 de abril de 1940 (pág. 493) cono-cida como “Ley de Alimentos, Drogas y Cosméticos de Puerto Rico”, dispone en su artículo 2(c) que “El término ‘alimento’ significará (1) artículos usados como alimento o bebida por el hombre u otros animales, . . . . ;”(3) en su artículo 2 (p) que “Las disposiciones de esta Ley respecto a la venta de alimentos, .... se considerarán que incluyen también la fabricación, producción, elaboración, empaque, exhibición, oferta, posesión y tenencia de cualquiera de dichos artículos para la venta; .... en su artículo 3 que “Quedan por la presente prohibidos en Puerto Rico los siguientes actos, o permitir que los mismos se ejecuten: (a) La fabrica-ción, venta o entrega, tener u ofrecer en venta, alimento .... alguno adulterado o fraudulentamente rotulado. (c) Recibir en el comercio, alimento, .... alguno adulte-rado .... y la entrega u oferta de entrega del mismo mediante pago o de otro modo;” y en su artículo 10 que “Un alimento se considerará adulterado: (a) (3) si consiste total o parcialmente de alguna substancia morbosa, contaminada, inmunda, pútrida o descompuesta, o si de otro modo resulta inadecuado para servir de alimento.” (Bas-tardillas nuestras.) En su consecuencia, cuando el fabri-cante de un artículo alimenticio lo pone a la venta para el consumo humano, la presunción es que ha dado cumplimiento a la ley, (4) que ha puesto en el mercado un artículo no adul-terado y que garantiza que es apropiado para el fin a que el producto se destina.
*73En la mayoría de los Estados de la Unión se sigue en casos de esta índole la regla de garantía implícita (implied warranty) o sea la de que la persona que sirve o vende un producto alimenticio para el consumo humano garantiza de manera tácita que el producto es sano y apropiado para ser consumido por el hombre. Véase la monografía que apa-rece en 7 A.L.R. 2d 1027 y siguientes. Esa doctrina es de aplicación en Puerto Rico según los preceptos de la antes mencionada Ley 72 de 1940.
En el Estado Louisiana, donde existe un Código Civil con artículos que guardan cierta similitud con los del nuestro arriba copiados, se ha resuelto que el vendedor de un pro-ducto para el consumo humano es responsable de los daños .y perjuicios que pueda sufrir el comprador si el producto resulta ser nocivo a la salud. Boyd v. J. C. Penny Co., 195 So. 87; Ogden v. Rosedale Inn, 189 So. 162; Kelly v. Ouachita Dairy Dealers Cooperative Association, 175 So. 499; MacLehan v. Loft Candy Stores, 172 So. 367, en los cuales se establece el principio de que toda persona tiene conoci-miento de las cualidades buenas o malas, de las cosas que fabrica en el ejercicio de su arte, oficio o negocio y que el no tenerlo se le imputa como una falta (fault) que le hace responsable en favor de los adquirentes de los productos por •ella fabricados, de los daños y perjuicios resultantes de los vicios o defectos en los mismos, que no puso en conocimiento •de éstos y que los compradores ignoraban. Bajo la doctrina de garantía implícita ya enunciada, igual principio es apli-cable en esta jurisdicción.
Resolviendo un caso de naturaleza similar al aquí en-vuelto — no en cuanto a sus hechos sino en cuanto al derecho envuelto — el Tribunal Supremo de los Estados Unidos en el caso de Kellogg Bridge Co. v. Hamilton, 110 U. S. 108, manifestó a la pág. 116: “Pero cuando el vendedor es la persona que hace o fabrica la cosa vendida, la presunción lógica es que ella entiende el proceso de su manufactura, y tiene cono-cimiento de cualquier defecto latente causado por tal proceso, *74contra el cual una razonable diligencia de su parte le hubiera protegido. Esta presunción está justificada, en parte, por el hecho de que el fabricante o manufacturero a virtud de su ocupación se hace pasar ante el público como persona competente para fabricar artículos razonablemente adapta-dos a los fines para los cuales tales artículos, o artículos simi-lares, son dedicados ... Si el comprador descansó, y bajo semejantes circunstancias tenía derecho a descansar, en el criterio del vendedor, que fué la persona que fabricó o hizo el artículo, la ley implícitamente establece la garantía de que el producto es razonablemente adecuado para el uso que se le fabricó, estando el vendedor en aquel momento infor-mado del propósito de dedicarlo a ese uso” (Bastardillas nuestras.) Véanse también sobre el particular 4 Tulane L. Rev., 600, 627 y 632, nota 85; Pullman Palace Car Co. v. Metropolitan Street R. Co., 39 L. ed. 632, 638.
Fué, desde luego, un error del tribunal a quo concluir que la acción del demandante se basaba en el artículo 1374 del Código Civil. Tal error, sin embargo, no lleva consigo la revocación de la sentencia. La apelación se da contra ésta y no contra los fundamentos de la opinión.
El tribunal a quo concluyó, como hemos visto, que las náuseas, vómitos, diarreas, etc. sufridos por el demandante fueron producidos directamente por el mantecado de coco que él comió. Su conclusión encuentra apoyo en la prueba. Al llegar a esa conclusión dió crédito al testimonio del Dr. José M. Torres, a la declaración del propio demandante y a la de su testigo Francisco Estrada, quien a preguntas de su abogado manifestó que el día en cuestión Castro Betancourt y él trabajaban en la construcción de una pared y a la hora de recreo ambos salieron a tomar helado Payco; que después de haber pasado el recreo y de haber reiniciado el trabajo Castro Betancourt empezó a quejarse y a decir que se sentía mal, manifestándole luego que sentía dolor y convulsiones; que en vista de eso él sintió deseos de provocarse vómitos por temor a que le pasara algo malo a él *75también y cuando llegó a su casa se sintió con diarreas y al otro día también, “pero tomé unos guarapillos y no me pasó nada y volví a la escuela al otro día;” y que otras personas compraron mantecado ese día y unas cuantas de ellas me dijeron que se sentían con vómitos.
La ley no exige que un hecho se pruebe con certeza mate-mática, sino con razonable certeza. Colón v. Shell Co. (P. R.) Ltd., 55 D.P.R. 592, 620; artículo 366 Código Enjui-ciamiento Civil, ed. 1933; artículo 4, Ley de Evidencia. Con la prueba que tuvo ante sí, el tribunal a quo pudo llegar a la conclusión ya indicada, sin necesidad de que se analizaran químicamente los vómitos del demandante o el mantecado que se le vendió a éste. Cf. Bark v. Dixson et al., 131 N.W. 1078.
La condena en honorarios de abogados es imperativa cuando a juicio del tribunal sentenciador la parte perdidosa ha sido temeraria. Ley 94 de 1937 (pág. 239).(5) Al condenar en este caso a las demandadas al pago de tales honorarios, la presunción es que dicho tribunal concluyó que éstas lo habían sido. Font v. Pastrana, 73 D.P.R. 247. No nos es posible decir que al así -concluir, el tribunal inferior estuviera equivocado, ni que la suma concedida sea exagerada.
Ahora bien, en lo que sí se equivocó el tribunal a quo fué al hacer constar en su sentencia que los intereses legales se pagarían desde la fecha de la radicación de la demanda. En casos de esta naturaleza, tales intereses han de pagarse desde la fecha en que se dicta la sentencia. Sosa v. Sucn. Morales, 58 D.P.R. 360; Frías v. Berrios, 58 D.P.R. 137; Miranda v. P. R. Ry., Light & Power Co., 50 D.P.R. 974. Este error, sin embargo, ni ha sido señalado por las apelantes ni debe dar motivo a la revocación de la sentencia.

Debe modificarse la sentencia apelada en el sentido de 
*76
conceder los intereses desde la fecha en que se dictó la sen-tencia, y así modificada será confirmada.


 Véase la sección 175 de la Ley 66 de 1921 (pág. 523), según fué enmendada por la núm. 19 de 15 de abril de 1929 (pág. 161).


EI caso de Torres v. Marcano, 68 D.P.R. 880, debe considerarse revocado en tanto en cuanto el mismo pueda interpretarse como que re-suelve que un demandado no renuncia a su moción de nonsuit si ofrece prueba en su defensa.


 Es innegable que el mantecado de coco en cuestión entra de lleno en la definición de la palabra alimento dada por la Ley 72, supra.


 De acuerdo con el artículo 464 del Código de Enjuiciamiento Civil —artículo 102 de la Ley de Evidencia — “Todas las demás presunciones serán satisfactorias, si no fueren contradichas. Se denominan presun-ciones disputables y pueden controvertirse mediante otra evidencia. Corresponden a esta clase las siguientes: . . . 32. — que la ley ha sido acatada.”


 Véase también la Ley núm. 411 de 11 de mayo de 1951, pág. 1095, enmendatoria, asimismo, del artículo 327 del Código de Enjuiciamiento Civil.